Title: From Thomas Jefferson to Francis Hopkinson, 8 May 1788
From: Jefferson, Thomas
To: Hopkinson, Francis


          
            
              Dear Sir
            
            Paris May 8. 1788.
          
          I am now to acknolege the receipt of your favor of Dec. 14. and to apologize for a delay that has happened in the sending the vinegar you desired. I gave a memorandum to one of my servants to enquire of the Chevalr. de la Luzerne’s maitre d’Hôtel what kind of vinegar it was. He was out of town, the thing was forgotten for some time, at length recollected and the enquiry made. It was  what they call Vinaigre à l’estragon. I have now sent 3. dozen bottles to M. Limozin at Havre to be forwarded to you by the first ship for Philadelphia, and must beg your acceptance of it from me. Should you wish to procure supplies hereafter I would observe to you that it costs from 24 to 45. sous the bottle according to it’s quality and that what I send you is of the best quality. I think I described to you in a letter of the year 1786. a stop invented for the Harpsichord by one Walker in England, which he calls the Celestini. I have received a harpsichord with this stop, and can assure you that on full trial it proves a charming thing. The sound is between that of the Harmonica and of the organ (heard at a distance.) It is fit for such music only as suits the Harmonica. I have lately seen a very simple improvement of the Harmonica. It is only a bit of thin woollen cloth of the length of the axis and of such breadth that, one edge being pasted on the edge of the case in front, the other may reach a little more than half way over the glasses. This is wetted, lais on the glasses as they revolve, and receives the touch of the fingers. It spares the trouble of perpetually wetting the fingers, and produces a more agreeable tone. I think the artist mixed a little vinegar with the water for wetting it. His object in this was the preservation of the cloth. I am anxious to know what progress you make with the Bellarmonica, which I think, if it can be made perfect, will be a great present to the Musical world. Will you be so good as to tell me how your method of quilling the harpsichord, and also your 2d invention for substituting leather for the quill, stand the test of experience?—I must trouble you to enquire for a M. Tillier another of the wandering sons of this country whose case I inclose to you. I am in hopes it will give you less trouble, as he is supposed to be in Philadelphia.—I think I have sent you as far as the 22d. livraison of the Encyclopedie. We have now to the 26th. I shall send you in the course of the summer the four last with such others as shall be come out in the mean time. The war of the Turks and two empires goes on. The affairs of Holland seem settled. There is no immediate appearance of war in any other quarter. This country is fully occupied by her domestic dissensions. The king and the parliament are quarelling for the oyster. The shell will be left as heretofore to the people. This it is to have a government which can be felt; a government of energy. God send that our country may never have a government, which it can feel. This is the perfection of human society. Adieu my dear friend & believe me to be your’s affectionately,
          
            Th: Jefferson
          
          
          
            P.S. Present me in friendly terms to Dr. Franklin and Mr. Ritten-house.
          
        